Filed 11/16/20 P. v. Kelly CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX



THE PEOPLE,                                                            2d Crim. No. B291220
                                                                    (Super. Ct. No. 2017008225)
     Plaintiff and Respondent,                                           (Ventura County)

v.
                                                                      OPINION ON REMAND
GLORIA NYLEEN KELLY,

     Defendant and Appellant.


      Gloria Nyleen Kelly, a three strikes offender, appeals a
stipulated 18-year state prison sentence, imposed as part of a
negotiated plea to first degree burglary of a residence with
                                                                                                       1
another person present (Pen. Code, §§ 459, 667.5, subd. (c)(21)).
Appellant admitted a prior strike conviction (§§ 667, subds. (c)(2)
& (e)(2), 1170.12, subds. (a)(2) & (c)(2)), two prior serious felony
convictions (§ 667, subd. (a)(1)), and seven prior prison term


      All statutory references are to the Penal Code unless
         1


otherwise stated.
enhancements (§ 667.5, subd. (b)). The trial court sentenced
appellant to four years on the burglary count, doubled to eight
years for the prior strike, plus 10 years on the two five-year prior
serious felony enhancements (§ 667, subd (a)).
       In 2018, appellant appealed from the judgment, contending
that the matter should be remanded to the trial court to decide
whether the five-year serious felony enhancements should be
stricken pursuant to Senate Bill No. 1393 (S.B. 1393). (Legis.
Counsel’s Dig., Sen. Bill No. 1393 (2017-2018 Reg. Sess.); Stats.
2018, ch. 1013, §§ 1, 2.) We dismissed the appeal for lack of a
certificate of probable cause (§ 1237.5) in a published opinion.
(People v. Kelly (2019) 32 Cal. App. 5th 1013.)
       Our Supreme Court granted review and transferred the
matter to us with directions to vacate our opinion and reconsider
the case in light of People v. Stamps (2020) 9 Cal. 5th 685
(Stamps). In Stamps, defendant pled guilty to first degree
burglary and admitted a five-year serious felony enhancement
(§ 667, subd. (a)) in exchange for a nine-year state prison
sentence. (Stamps, supra, at p. 693.) Defendant appealed but
the trial court denied defendant’s request for a certificate of
probable cause. The Stamps’ court held that a certificate of
probable cause was not required because the “appellate claim
does not constitute an attack on the validity of [the] plea [and]
the claim does not challenge [the] plea as defective when made.”
(Id. at p. 696.)
       The Attorney General agrees that S.B. 1393 applies
because appellant’s case is not yet final. (Stamps, supra, 9
Cal.5th at p. 699.) We have reviewed appellant’s and the
Attorney General’s supplemental briefs, and conclude that
Stamps requires that we reverse and remand to the trial court to



                                 2
allow appellant the opportunity to seek relief under S.B. 1393.
(Id. at p. 774.) “[I]f the [trial] court chooses to strike the
enhancement, its decision will have consequences to the plea
agreement.” (Id. at p. 692.)
                   Conditional Remedy on Remand
       Appellant argues the proper remedy is to remand to the
trial court to exercise its discretion to strike one or both of the
serious felony enhancements and reduce the 18-year sentence,
but otherwise maintain the plea bargain. (See fn. 2, post.) That,
however, assumes the prosecution cannot withdraw from the plea
agreement and that appellant can use S.B. 1393 to “‘“whittle
down”’” an agreed upon sentence on remand. Although S.B. 1393
retroactively applies to appellant, it was not intended “to change
well-settled law that a court lacks discretion to modify a plea
agreement unless the parties agree to the modification.”
(Stamps, supra, 9 Cal.5th at p. 702.) A plea agreement for a
stipulated sentence is a contract and “[a]cceptance of the
agreement binds the [trial] court and the parties to the
agreement. [Citations.]” (People v. Segura (2008) 44 Cal. 4th 921,
930-931.)
       On remand, appellant may request that the trial court
exercise its discretion to strike the five-year serious felony
enhancements. If the trial court decides to strike one or both
enhancements, “[t]he prosecution may, of course, agree to modify
the bargain to reflect the downward departure in the sentence
such exercise would entail. Barring such a modification
agreement, ‘the prosecutor is entitled to the same remedy as the
defendant — withdrawal of assent to the plea agreement . . . .’
[Citation.] [¶] Further, the court may withdraw its prior




                                 3
approval of the plea agreement.” (Stamps, supra, 9 Cal.5th at pp.
            2
707-708.)
                             Disposition
       The judgment is reversed and the matter is remanded to
allow appellant the opportunity to seek relief under S.B. 1393. If
the trial court does not strike the five-year enhancements, it shall
reinstate the sentence. If the trial court, in its discretion, strikes
one or both of the section 667, subdivision (b) enhancements, the
prosecution may: (1) agree to modify the bargain to reflect the
downward departure in the sentence; or (2) withdraw from the
original plea agreement. (Stamps, supra, 9 Cal.5th at pp. 707-
708.)
       NOT TO BE PUBLISHED.


                                                   YEGAN, J.

We concur:

                GILBERT, P. J.


                PERREN, J.




      2
       We note that the negotiated plea was a “package deal,”
disposing of two cases. In case no. 2016027319, appellant entered
a change of plea and received a 16-month consecutive sentence
for driving under the influence of alcohol with injury to a person.
(Veh. Code, § 23153, subd. (e).) If a part of the “package deal” is
withdrawn, all of its parts are withdrawn.


                                  4
                     Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________

      Jonathan B. Steiner and Richard B. Lennon, Executive
Directors, under appointment by the Court of Appeal, for
Defendant and Appellant.

       Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Steven D. Matthews, Supervising Deputy
Attorney General, Ryan M. Smith, Deputy Attorney General, for
Plaintiff and Respondent.